IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 98-31184
                            Summary Calendar
                         _____________________

GEORGE W. PORTER, JR.,

                               Plaintiff - Appellee-Cross-Appellant,

CHERYL H. PORTER,

                                                 Plaintiff-Appellant,

                                versus

K-MART CORPORATION,

                 Defendant - Appellant-Cross-Appellee - Appellee.
_________________________________________________________________

          Appeals from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 97-CV-667-E
_________________________________________________________________

                           December 29, 1999

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     During a trip to K-Mart during the fall of 1996, George Porter

was injured when a mounted cabinet fell on him as he tried to open

one of its doors.     The jury found in favor of the plaintiff and

awarded him $80,000 in damages.    Both Mr. Porter and K-Mart appeal

the judgment on various grounds.

                                  II

                                   A


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      The parties first challenge the jury’s decision to apportion

ten percent of the liability to Porter and ninety percent to

K-Mart.   Each side thinks the other should pay more.                We conclude

that a reasonable jury could have apportioned damages in this way.

See Myers v. Griffin-Alexander Drilling Co., 910 F.2d 1252, 1254

(5th Cir. 1990).       There was reason to believe that each party

carried part of the blame for the accident.              Porter had tried to

open the door of a heavy cabinet mounted above the ground and

partly-secured, which the jury could have determined was negligent.

And since the cabinet fell, a jury could have reasonably concluded

that the cabinet had been negligently-secured.

                                        B

      Both K-Mart and Porter attack the award of $50,000 for lost

future earnings as well.           K-Mart argues that a plaintiff must

present expert testimony in establishing future loss of income and

that Porter did not do so.          But the case K-Mart cites for that

proposition, Naman v. Schmidt, 541 So.2d 265 (La.App. 4th Cir.

1989), does not make such expert testimony a requirement.

      Porter, on the other hand, charges that the award was too low.

He asserts that his income from the army reserves would have risen

from $4,000 to $6,600 per year over the next forty-five years, and

that $200,000     is   therefore    a   more    accurate    award.      Ignoring

Porter’s failure to acknowledge the concept of net present value,

his   intention   to    serve   until       retirement     was   a   credibility

determination for the jury.




                                        2
     We therefore find that a reasonable jury could award $50,000

for lost future earnings.

                                      C

     K-Mart challenges the jury’s award of $20,000 for lost past

income.     Porter’s salary from the military reserves and driving

limousines varied somewhat each year but tended to be close to

$10,000.     He had missed almost two years of work since the

accident.    Whether Porter had returned to work was a credibility

issue for the jury.       Under these circumstances, the facts were

sufficient to support the award.

                                      D

     K-Mart also challenges the $10,000 award for future medical

expenses.    As Porter points out, this amount is a reasonable total

for future lifetime pharmaceutical bills.

                                      E

     Finally, K-Mart charges that since the district court found

that the     jury’s   award   for   past   medical   expenses     was   clearly

erroneous, all of the jury’s awards should be overturned.               All this

proves, however, is that the district court did an exemplary job in

reviewing the awards for sufficiency, which gives us additional

cause to believe they were reasonable.

                                      F

     We turn now to Porter’s two remaining claims of error.                  He

asserts that the jury’s awards for his past and future pain and

suffering,    mental    anxiety,     disability,     and   loss    of    life’s




                                      3
pleasures, and for his wife’s loss of consortium, were too low.

While   his    brief     presents   testimony    that   might   support   his

contentions, it was the jury’s job to evaluate the testimony.              We

will not disturb the jury verdict simply because it did not accept

Porter’s      evidence    and   testimony   in    the    fullness   of    his

presentation.

                                      III

     For the reasons stated herein, the district court’s decision

in all respects is

                                                           A F F I R M E D.




                                       4